               Case 3:19-cr-00377-WHA Document 48 Filed 11/03/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE L. WAWRZYNIAK (CABN 252751)
   ANDREW F. DAWSON (CABN 264421)
 5 AMIE D. ROONEY (CABN 215324)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        katherine.wawrzyniak@usdoj.gov
          andrew.dawson@usdoj.gov
 9        amie.rooney@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                       )   NO. CR 19-377 WHA
15                                                   )
             Plaintiff,                              )   STIPULATION TO EXCLUDE TIME FROM
16                                                   )   OCTOBER 29, 2019 TO NOVEMBER 13, 2019
        v.                                           )   AND [PROPOSED] ORDER
17                                                   )
     ANTHONY SCOTT LEVANDOWSKI,                      )
18                                                   )
             Defendant.                              )
19                                                   )

20

21                                              STIPULATION
22           The parties appeared for a status conference before the Honorable William Alsup on October 29,
23 2019, at which time the Court ordered that defendant file a motion for a bill of particulars by November

24 6, 2019 and that the parties file briefs on the law specifying trade secrets in a criminal case by November

25 11, 2019. The Court set a hearing for November 13, 2019 at 1:00 p.m. Discovery is ongoing. The

26 parties stipulated, and the Court ordered, that time between October 29, 2019 and November 13, 2019,

27 be excluded for effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

28
     STIP. AND [PROP.] ORD. CONT. & EXCL. TIME UNDER S.T.A
     CR 19-377 WHA                                1
              Case 3:19-cr-00377-WHA Document 48 Filed 11/03/19 Page 2 of 2



 1          The parties further stipulate, and ask the Court to find, that the requested continuance and

 2 exclusion of time are in the interests of justice and outweigh the best interest of the public and the

 3 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 4          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 5 counsel for the defendant to file this stipulation and proposed order.

 6          IT IS SO STIPULATED.

 7 DATED: November 1, 2019                                         /s/                  ___
                                                          KATHERINE L. WAWRZYNIAK
 8                                                        ANDREW F. DAWSON
                                                          AMIE D. ROONEY
 9                                                        Assistant United States Attorneys

10
     DATED: November 1, 2019                                       /s/               ___
11                                                        MILES EHRLICH
                                                          ISMAIL RAMSEY
12                                                        AMY E. CRAIG
                                                          RAMSEY & EHRLICH LLP
13                                                        Counsel for Defendant Levandowski

14

15                                           [PROPOSED] ORDER

16          Based upon the facts set forth in the stipulation of the parties and the representations made to the

17 Court on October 29, 2019, this matter is continued until November 13, 2019, at 1:00 p.m. The time

18 between October 29, 2019, and November 13, 2019, is excluded from the running of the speedy trial

19 clock for effective preparation of counsel under 18 U.S.C. § 3161(h)(7)(B)(iv). Failure to grant the

20 continuance would deny the defendants’ counsel the reasonable time necessary to prepare, taking into

21 account the exercise of due diligence. The Court further finds that the ends of justice served by

22 excluding the time from October 29, 2019 to November 13, 2019 from computation under the Speedy

23 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

24 3161(h)(7)(A).

25          IT IS SO ORDERED.

26

27 DATED: ___________________                                     ___________________________
                                                                  HONORABLE WILLIAM ALSUP
28                                                                United States District Judge
     STIP. AND [PROP.] ORD. CONT. & EXCL. TIME UNDER S.T.A
     CR 19-377 WHA                                2
